Exhibit EXECUTION VERSION ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (the “Agreement”) is made and entered into this10th day of May, 2008, by and among Rick’s Cabaret International, Inc., a Texas corporation (“Rick’s”), its wholly owned subsidiary, RCI Entertainment (Northwest Highway), Inc., a Texas corporation (hereinafter the “Purchaser”), North by East Entertainment, Ltd., a Texas limited partner (hereinafter the “Seller”) by and through its General Partner, Northeast Platinum, L.L.C. doing business as Platinum Club II, and John Auletta (“Auletta”) WHEREAS, Auletta owns 100% of the limited partnership interest of the Seller and 100% of the membership interest of Northeast Platinum, L.L.C., the general partner of the Seller; and WHEREAS, the Seller presently owns a business that operates an adult entertainment cabaret known as “Platinum Club II” (the “Business” or “PLATINUM”) located at 2501 Northwest Highway, Dallas, Texas 75220 (the “Real Property” or the “Premises”); and WHEREAS, Seller desires to sell, transfer and convey all of the assets owned by it which are associated or used in connection with the operation of PLATINUM to the Purchaser, on the terms and conditions set forth herein; and WHEREAS, the Purchaser desires to purchase the assets from Seller on the terms and conditions set forth herein; and NOW, THEREFORE, in consideration of the premises, the mutual covenants and agreements and the respective representations and warranties herein contained, and on the terms and subject to the conditions herein set forth, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I PURCHASE AND SALE OF THE ASSETS Section 1.1Assets of Seller to be Transferred to Purchaser.On the Closing Date (as defined in Section 4.1 hereof), and subject to the terms and conditions set forth in this Agreement, Seller shall sell, convey, transfer and assign, or cause to be sold, conveyed, transferred and assigned to Purchaser free and clear of all liens and encumbrances, and Purchaser shall acquire all of the tangible and intangible assets and personal property of every kind and description and wherever situated of the business of PLATINUM from the Seller, including but not limited to, the following personal property of the Seller: (i) all of the tangible and intangible assets and personal properties of every kind and description and wherever situated of the business of PLATINUM, including, without limitation, inventories, furniture, fixtures, equipment (including office and kitchen equipment), computers and software, appliances, sign inserts,sound and lighting and telephone systems not incorporated into the building, telephone numbers, and other personal property of whatever kind and nature owned or leased by Seller, installed, located, situated or used in, on, or about, or in connection with the operation, use and enjoyment of the Premises and all other items on the subject Premises and used in connection with the operation of PLATINUM; (ii) all of Seller's inventory of supplies, accessories and any and all other items of personal property of whatever nature, sold by the Seller in the operation of PLATINUM(the "Inventory"), provided that the transfer of any alcoholic inventory shall be done in accordance with the regulations of the TABC; (iii) all supplies (other than Inventory) and other "consumable supplies" used in connection with the operation of PLATINUM (the "Supplies"); (iv) all of Seller's right, title, and interest, as lessee, of any and all equipment leased by Seller and located at PLATINUM (the "Leased Equipment"); (v) all right, title, and interest of Seller to the use of the telephone numbers presently being used by the Business, including all rotary extensions thereto, and all advertisements in the "Yellow Pages", "City Directory" and other similar publications (the "Telephone Numbers") and after the Closing, Purchaser shall assume all expenses for the Telephone Numbers and advertising; and (vi) copies of Seller's lists of suppliers compiled in connection with the operation of PLATINUM which are requested by Purchaser (the "Records"). All of the items set forth in this Section 1.1 are collectively referred to as the “Purchased Assets”. Section 1.2Excluded Assets.Specifically excluded from the Purchased Assets are the corporate seals, books, accounting records and records related to corporate governance of the Seller, cash on hand at time of Closing, those assets listed on Exhibit 1.2 hereto, and any and all necessary permits and authorizations which are needed to conduct an adult entertainment business serving alcoholic beverages at PLATINUM, which Purchaser acknowledges that it will need for such purpose, includingits sexually oriented business permit and license (hereinafter collectively referred to as the “Excluded Assets”).In the event that the parties agree to transfer the cash on hand at Closing from the Seller to the Purchaser, then the Purchaser will agree to pay Seller for such cash amount. Notwithstanding the foregoing, Seller agrees to cooperate with Purchaser by surrendering its necessary permit to conduct an adult entertainment business upon closing of this Agreement, receipt of the Purchase Price and issuance to Purchaser by the City of Dallas its necessary permit to conduct an adult entertainment business on the Premises.Similarly, Seller agrees to cooperate with Purchaser in obtaining necessary licenses and permits to serve alcoholic beverages on the premises, including the potential use of existing licenses and permits, if appropriate, and by surrendering such licenses and permits necessary to serve alcoholic beverages on the Premises upon Closing of this Agreement, receipt of the Purchase Price and issuance to Purchaser of the necessary permits and licenses necessary to serve alcoholic beverages on the Premises. Section 1.3Intent of the Parties.Although the Exhibits to this Agreement are intended to be complete, in the event such Exhibits fail to contain the description of any asset belonging to Seller which is used solely for the business of PLATINUM at the Premises, such assets shall nonetheless be deemed transferred to Purchaser at the Closing. Asset Purchase Agreement - Page 2 ARTICLE
